State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   518080
________________________________

In the Matter of the Claim of
   YVONNE A. FELDSTEIN,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Stein, Garry, Egan Jr. and Devine, JJ.

                             __________


     Yvonne A. Feldstein, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Dawn
A. Foshee of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed October 4, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

      Substantial evidence supports the decision of the
Unemployment Insurance Appeal Board that claimant voluntarily
left her employment as a medical secretary at a physician's
office without good cause. Claimant quit the job after five
days, complaining to the physician that the office manager was
"very bossy, loud [and] intimidating." It is well settled,
however, that an employee's inability to get along with a
supervisor does not constitute good cause for leaving his or her
employment (see Matter of Markaj [Commissioner of Labor], 119
AD3d 1267, 1267 [2014]; Matter of Bielak [Commissioner of Labor],
105 AD3d 1226, 1226 [2013]). Moreover, the physician stated that
the office manager was "firm" but had never behaved in a rude or
                              -2-                  518080

demeaning way, and claimant's vague testimony to the contrary
created a credibility issue for the Board to resolve (see Matter
of Crandall-Mars [Commissioner of Labor], 47 AD3d 1179, 1180
[2008]; Matter of Micara [Commissioner of Labor], 307 AD2d 568,
569 [2003]).

      Peters, P.J., Stein, Garry, Egan Jr. and Devine, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court